Order entered May 13, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01738-CR

                              JAY SANDON COOPER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                   Grayson County, Texas
                             Trial Court Cause No. 2011-2-1391

                                             ORDER
                               Before Justices Moseley, O’Neill, and Lewis


       The Court GRANTS appellant’s March 4, 2013 “opposed motion to vacate opinion and

order; retain appeal; extend time; and motion for leave to file brief” only to the extent that the

letter brief tendered on March 4, 2013 is considered properly filed. In all other respects, we

DENY the March 4, 2013 “opposed motion to vacate opinion and order; retain appeal; extend

time; and motion for leave to file brief.” We further DENY appellant’s March 18, 2013 motion

for rehearing and to take judicial notice.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE